Citation Nr: 1806993	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  08-37 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to include as due to an organic mood disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel

INTRODUCTION

The Veteran served on active duty from February 1976 to December 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in March 2009 by a Department of Veterans Affairs (VA) Regional Office (RO).

In March 2010, the Veteran appeared at a Board hearing before a Veterans Law Judge (VLJ) who has since retired.  The Veteran requested another hearing to be held before the VLJ who would decide her claim.  In July 2012, the Veteran appeared at a Board hearing before the undersigned VLJ.  Transcripts of both hearings are in the claims file.

This matter was previously before the Board in October 2012, August 2013, and March 2016, on which occasions it was remanded for additional development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

In written correspondence received by the Board in January 2018, prior to the promulgation of a decision by the Board, the Veteran withdrew her appeal for entitlement to service connection for hypertension, to include as due to an organic mood disorder.



CONCLUSION OF LAW

The appeal for entitlement to service connection for hypertension, to include as due to an organic mood disorder is withdrawn and the Board does not have appellate jurisdiction to review the claim.  38 U.S.C. §7105(d)(5) (2012); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The law imposes duties on VA to notify and assist a claimant in developing information and evidence necessary to substantiate a claim.  However, inasmuch as the Veteran has withdrawn her appeal, there is no need to address any deficiencies in providing notice or assistance to the Veteran.

The Claim Withdrawn

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal of a substantive appeal may be made by the Veteran.  38 C.F.R. § 20.204.

In a letter received by the Board in January 2018, the Veteran withdrew her appeal for service connection for hypertension, to include as due to an organic mood disorder.

As there remains no allegation of error of fact or law for appellate consideration with respect to this claim, the Board does not have appellate jurisdiction to review it.  38 U.S.C. § 7105.


ORDER

The appeal for entitlement to service connection for hypertension, to include as due to an organic mood disorder, is dismissed.






____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


